Citation Nr: 1703174	
Decision Date: 02/03/17    Archive Date: 02/15/17

DOCKET NO.  12-18 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for degenerative joint disease and degenerative disc disease of the lumbosacral spine. 

2.  Entitlement to a rating in excess of 10 percent for traumatic arthritis of the right knee. 

3.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a left knee disability, to include as secondary to a service-connected right knee disability.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law




ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from February 1958 to August 1958, from August 1961 to June 1967, and from October 1967 to January 1975.  This case comes before the Board of Veterans' Appeals (Board) on appeal from July 2009 and September 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Offices (RO) in St. Louis, Missouri, and Cleveland, Ohio, respectively.  

Jurisdiction over the claims file is currently held by the RO in New Orleans, Louisiana. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that a remand is necessary in this case to further develop the record.  The claims file does not contain any evidence specifically pertaining to the severity of the Veteran's service-connected low back and right knee disabilities dated after November 2012, the date of the most recent VA examinations performed more than four years ago.  While age alone is not sufficient to mandate the provision of a new VA examination, the Board finds that new VA examinations are required by the duty to assist in this case to ensure that record contains an accurate reflection of the current severity of the service-connected disabilities.  
A remand is also necessary to obtain complete records of VA and private treatment.  The claims file contains some treatment records from the Jackson VA Medical Center (VAMC), but these records only date through April 2012.  Additionally, the Jackson VAMC records contain references to the Veteran's treatment at the Biloxi VAMC, though records from this facility are not a part of the record before the Board.  Finally, the Veteran reported receiving treatment at a private healthcare facility in May 2009.  He was asked to sign a medical release form for this private provider to allow VA to obtain treatment records on his behalf in a January 2014 letter, but no response to this request was received.  As the Veteran's claims must be remanded, he should be provided another opportunity to provide a medical release form for his private physician.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain the Veteran's complete medical records from the Biloxi VAMC along with records from the Jackson VAMC dated from April 2012 to the present.  

2.  Contact the Veteran and request that he execute a proper release form to authorize VA to obtain medical records from Meadville Clinic, to include the report of an annual examination of his knees and back in March 2009.  

If a proper medical release form is received, obtain copies of all available treatment records from the Meadville Clinic.  Copies of the records must be associated with the claims file.  All efforts to obtain the records must be documented in the claims file.  

3.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected thoracolumbar spine disability.  The claims file must be made available to and reviewed by the examiner.

The examination must include range of motion studies of the thoracolumbar spine.  In reporting the range of motion findings, the examiner must comment on the extent of any painful motion, functional loss due to pain, weakness, excess fatigability, and additional disability during flare-ups.  The thoracolumbar spine must be tested for pain on both active and passive range of motion with weight bearing and nonweight bearing.  See Correia v. McDonald, 28 Vet. App. 158 (2016).

The examiner should further address whether there is ankylosis of the thoracolumbar spine.  The examiner should discuss whether the Veteran's disability has resulted in doctor-prescribed bed rest; if so, the examiner should address the frequency and duration of such bed rest in the past 12 months.

The examiner should also identify any evidence of neurological disorders, including neurological impairment in the lower extremities due to the service-connected disability.  Any sensory or motor impairment in the extremities due to service-connected disability should be identified.  The examiner should provide an opinion with respect to any symptoms due to nerve root impingement as to whether they are mild, moderate, moderately severe, or severe.  

The complete bases for all medical opinions must be provided.
4.  Schedule the Veteran for a VA examination to determine the current severity of his right knee disability.  The claims file must be made available to and reviewed by the examiner.

The examination must include range of motion studies of the right knee.  In reporting the range of motion findings, the examiner must comment on the extent of any painful motion, functional loss due to pain, weakness, excess fatigability, and additional disability during flare-ups.  The knee must be tested for pain on both active and passive range of motion with weight bearing and nonweight bearing.  See Correia v. McDonald, supra.

The examiner should further address whether, and if so to what extent, there is ankylosis of the right knee.  The examiner should also provide an opinion concerning the degree of severity (whether mild, moderate, or severe) of any instability or subluxation of the knee.  The examiner should also determine if the knee locks and if so the frequency of the locking.  The examiner should also determine the functional impairment due to the right knee disability.  

The complete bases for all medical opinions must be provided.

5.  Then, readjudicate the issues on appeal.  If any benefit remains denied, provide the Veteran and his representative a supplemental statement of the case (SSOC).  Then return the appeal to the Board, if appropriate.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




